          Case 1:18-cv-02091-TJK Document 27 Filed 03/31/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                               )
 FIX THE COURT,                                )
                                               )
                  Plaintiff,                   )
                                               )
 v.                                            )    Case No. 18-2091 (TJK)
                                               )
 U.S. DEPARTMENT OF JUSTICE,                   )
                                               )
                 Defendant.                    )
                                               )

                                  JOINT STATUS REPORT

       Plaintiff Fix the Court and Defendant U.S. Department of Justice (“DOJ”) respectfully

submit this status report in the above-captioned matter, pursuant to the Court’s January 10, 2020

Minute Order.

       1. DOJ has completed the production of responsive, non-exempt higher priority records

           with the final production occurring on November 6, 2019.

       2. The consultation process for the lower priority records is ongoing. DOJ made its first

           interim production of such records on March 26, 2020.

       3. Due to complications presented by the COVID-19 pandemic, DOJ is currently unable

           to provide a precise date for its next interim production but will endeavor to provide

           the next production as soon as practicable. The parties will confer prior to the next

           Joint Status Report regarding the schedule for additional releases of records.

       4. The parties propose to file another joint status report by May 4, 2020, to inform the

           Court of the status of DOJ’s processing of responsive records and set out a schedule

           for further proceedings.
         Case 1:18-cv-02091-TJK Document 27 Filed 03/31/20 Page 2 of 2




Dated: March 31, 2020

                                          Respectfully submitted,

                                          /s/ Hart W. Wood
                                          Hart Wood
                                          D.C. Bar No. 1034361
                                          AMERICAN OVERSIGHT
                                          1030 15th Street NW, B255
                                          Washington, DC 20005
                                          (202) 873-1743
                                          hart.wood@americanoversight.org

                                          Counsel for Plaintiff


                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          ELIZABETH J. SHAPIRO
                                          Deputy Branch Director

                                          /s/ Kuntal Cholera
                                          Kuntal Cholera
                                          Trial Attorney
                                          U.S. Department of Justice, Civil Division,
                                          Federal Programs Branch
                                          1100 L St. NW
                                          Washington, DC 20009
                                          (202) 305-4359 (office)
                                          kuntal.cholera@usdoj.gov

                                          Counsel for Defendant




                                      2
